Exhibit 10.35.1

 

SYNPLICITY, INC.

 

AMENDED AND RESTATED

CHANGE OF CONTROL OPTION ACCELERATION AGREEMENT

 

This Amended and Restated Change of Control Option Acceleration Agreement (the
“Agreement”) is made and entered into effective as of September 20, 2004 (the
“Effective Date”), by and between Gary Meyers (the “Employee”) and Synplicity,
Inc., a California corporation (the “Company”). Certain capitalized terms used
in this Agreement are defined in Section 1 below.

 

R E C I T A L S

 

A. On March 26, 2004, the Company and the Employee entered into a Change of
Control Option Acceleration Agreement (the “Original Agreement”). On August 18,
2004, the Employee was appointed President and Chief Operating Officer of the
Company and in connection with such promotion, on August 30, 2004, the
Compensation Committee of the Board of Directors of the Company (the “Board”)
revised Employee’s compensation to reflect such promotion and authorized the
Company to enter into this Agreement.

 

B. It is expected that the Company from time to time may consider the
possibility of a Change of Control. The Board recognizes that such consideration
can be a distraction to the Employee and can cause the Employee to consider
alternative employment opportunities.

 

C. The Board believes that it is in the best interests of the Company and its
shareholders to provide the Employee with an incentive to continue his
employment and to maximize the value of the Company upon a Change of Control for
the benefit of its shareholders.

 

D. In order to provide the Employee with enhanced financial security and
sufficient encouragement to remain with the Company notwithstanding the
possibility of a Change of Control, the Board believes that it is imperative to
provide the Employee with option acceleration benefits upon certain conditions
following a Change of Control.

 

E. The Company and the Employee intend to terminate the Original Agreement and
to enter into this Agreement in lieu of any rights therein and any rights set
forth in any other agreement between the Company and the Employee relating to
the matters set forth herein except as noted below.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the continued
employment of Employee by the Company, the parties agree as follows:

 

1. Termination of Original Agreement and Definitions.

 

(a) Termination of Original Agreement. The Original Agreement is hereby
terminated and is of no further force or effect.



--------------------------------------------------------------------------------

(b) Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(i) Cause. “Cause” shall mean (i) the determination by the Chief Executive
Officer of the Company or the Board, as applicable, that the Employee continues
to violate Chief Executive Officer’s or Board’s directives, as the case may be,
after there has been delivered to the Employee a written demand for performance
from which describes the basis for the Company’s belief that the Employee has
not substantially performed his duties; (ii) the violation of the Employee’s
non-disclosure agreement with the Company or the Employee’s duty of loyalty;
(iii) the Employee’s commission of a felony, or any other act or omission which
is materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries; or (iv) the engagement by the Employee in
actions which involved gross negligence or willful misconduct in the performance
of the Employee’s duties.

 

(ii) Change of Control. “Change of Control” shall mean the occurrence of any of
the following events:

 

(1) the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation; or

 

(2) any approval by the shareholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

(iii) Constructive Termination. “Constructive Termination” shall mean (A) the
relocation of the Employee to a facility or location outside the San Francisco
Bay Area; (B) a reduction of the Employee’s salary or target bonus, as
applicable, as in effect immediately prior to such reduction; (C) the assignment
to the Employee of any position other than that of a vice president or general
manager of an organization of the surviving entity, provided that it is not
Constructive Termination if such a vice president or general manager position is
not an officer of the surviving entity or if the responsibilities are different
from the ones the Employee had prior to the Change of Control; or (D) the
failure of the Company to obtain the assumption of this Agreement by any
successors contemplated in Section 5 below.

 

2. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto under this Agreement have been satisfied.

 

3. At-Will Employment. The Company and the Employee acknowledge that the
Employee’s employment is and shall continue to be at-will, as defined under
applicable law. If the Employee’s employment terminates for any reason, the
Employee shall not be entitled to any compensation, benefits or payments other
than as provided by this Agreement or that Letter of Promotion dated September
20, 2004 between the Company and the Employee (the “Offer Letter”), as
applicable, or as may otherwise be established under the Company’s then existing
employee benefit plans or policies at the time of termination.

 

-2-



--------------------------------------------------------------------------------

4. Change of Control Benefits.

 

(a) Termination Following A Change of Control. If, within twelve (12) months
after a Change of Control, the Employee’s employment is terminated by the
Company without Cause or Constructively Terminated by the Company without Cause,
then:

 

(i) Option Acceleration. the vesting and exercisability of each option granted
to the Employee by the Company (the “Options”) shall be automatically
accelerated in full; provided, however, that in the event that a Change of
Control occurs prior to September 1, 2005, the option for 200,000 shares of
Common Stock of the Company granted to Employee on August 30, 2004 (grant no.
            ) shall not be subject to such vesting acceleration.

 

(ii) Severance Payment. the Employee shall be entitled to receive a lump sum
payment within 15 days of his termination equal to one hundred seventy five
thousand dollars ($175,000).

 

(b) Other Termination. If the Employee’s employment with the Company is
terminated other than as described in Section 4(a) above, then the Employee
shall not be entitled to receive the option acceleration benefits hereunder, but
will be eligible for benefits (if any) as may be established under the Company’s
then existing severance and benefits plans and policies at the time of such
termination and such applicable benefits set forth in the Offer Letter.

 

(c) Accrued Wages and Vacation; Expenses. Without regard to the reason for, or
the timing of, Employee’s termination of employment: (i) the Company shall pay
the Employee any unpaid base salary or other cash compensation, as applicable,
due for periods prior to the date of termination; (ii) the Company shall pay the
Employee all of the Employee’s accrued and unused vacation through the date of
termination; and (iii) following submission of proper expense reports by the
Employee, the Company shall reimburse the Employee for all expenses reasonably
and necessarily incurred by the Employee in connection with the business of the
Company prior to the date of termination. These payments shall be made promptly
upon termination and within the period of time mandated by law.

 

5. Successors.

 

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the Company’s obligations under this Agreement and agree expressly
to perform the Company’s obligations under this Agreement in the same manner and
to the same extent as the Company would be required to perform such obligations
in the absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) or which becomes bound by the terms of this Agreement by
operation of law.

 

(b) Employee’s Successors. Without the written consent of the Company, Employee
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Employee hereunder shall inure to the
benefit of, and be enforceable by, Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

 

-3-



--------------------------------------------------------------------------------

6. Notices.

 

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him at the home address that he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

 

(b) Notice of Termination. Any termination by the Company for Cause or by the
Employee as a result of a voluntary resignation or a Constructive Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with this Section. Such notice shall indicate the specific
termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated. The failure by the Employee to
include in the notice any fact or circumstance which contributes to a showing of
Constructive Termination shall not waive any right of the Employee hereunder or
preclude the Employee from asserting such fact or circumstance in enforcing his
rights hereunder.

 

7. Arbitration.

 

(a) Except as provided in Section 7(d) below, any dispute or controversy arising
out of, relating to, or in connection with this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, shall be settled by binding arbitration to be held in Palo Alto,
California, in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association (the
“Rules”). The arbitrator may grant injunctions or other relief in such dispute
or controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction.

 

(b) The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitration proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Employee hereby consents to the personal jurisdiction
of the state and federal courts located in California for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants.

 

(c) Employee understands that nothing in this Section modifies Employee’s
at-will employment status. Either Employee or the Company can terminate the
employment relationship at any time, with or without cause.

 

(d) EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES ARBITRATION.
EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH THIS

 

-4-



--------------------------------------------------------------------------------

AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR
TERMINATION THEREOF TO BINDING ARBITRATION TO THE EXTENT PERMITTED BY LAW, AND
THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE’S RIGHT TO A JURY
TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF
THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:

 

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

 

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq;

 

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

8. Miscellaneous Provisions.

 

(a) No Duty to Mitigate. The Employee shall not be required to mitigate the
amount of any payment contemplated by this Agreement, nor shall any such payment
be reduced by any earnings that the Employee may receive from any other source.

 

(b) Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Company (other than the
Employee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

 

(c) Integration. This Agreement and the stock option agreements representing the
Options represent the entire agreement and understanding between the parties as
to the subject matter herein and supersede all prior or contemporaneous
agreements, whether written or oral. To the extent that any provision in the
Offer Letter contradicts or otherwise conflicts with any provision of this
Agreement, this Agreement shall supersede the Offer Letter.

 

-5-



--------------------------------------------------------------------------------

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

 

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(f) Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

COMPANY:

  SYNPLICITY, INC.    

By:

 

/s/ Bernard Aronson

--------------------------------------------------------------------------------

       

Bernard Aronson, Chief Executive Officer

EMPLOYEE:

     

/s/ Gary Meyers

--------------------------------------------------------------------------------

       

Gary Meyers

 

-6-